United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1173
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Andres Manuel Romero,                    *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 30, 2007
                                 Filed: September 6, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Andres Romero appeals the district court’s1 denial of his 18 U.S.C. § 3582(c)(2)
motion, in which he sought a reduction of his federal drug sentence based on
Amendment 591 to the Sentencing Guidelines. We agree with the district court that
Amendment 591 does not affect Romero’s sentence, and Romero has not argued any
other basis for modification under § 3582(c)(2). Accordingly, we affirm. See 8th Cir.
R. 47B. We also deny Romero’s pending appellate motions.
                        ______________________________

      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.